Case 1:18-md-02865-LAK Document 535-3 Filed 02/15/21 Page 1 of 16




                          Exhibit 3




                                1
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page1 of
                                                                    2 of
                                                                       1516




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SKATTEFORVALTNINGEN,

                               Plaintiff,                     MASTER DOCKET

                        vs.                                   18-md-02865-LAK

BERNINA PENSION PLAN & JOHN VAN                               ANSWER TO AMENDED
MERKENSTEIJN,                                                 COMPLAINT

                               Defendants.                    JURY TRIAL DEMANDED

This document relates to:
Case No. 1:19-CV-01865-LAK


        Defendants, Bernina Pension Plan (“Bernina”) and John van Merkensteijn (“van

Merkensteijn”) (collectively, “Defendants”), by and through their undersigned attorneys, hereby

answer and assert affirmative defenses and other defenses as follows to the Amended Complaint

(ECF No. 53, April 20, 2020) of Skatteforvaltningen (“SKAT”). Except as hereinafter expressly

admitted, qualified, or otherwise answered, Defendants deny each and every allegation and

assertion set forth in the Amended Complaint. The paragraphs that follow align with the

numbered paragraphs in the Amended Complaint.

        1.       Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 1.

        2.       Defendants deny the allegations in Paragraph 2, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.




                                                      2
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page2 of
                                                                    3 of
                                                                       1516




       3.      Defendants deny the allegations in Paragraph 3, except refer to the double

taxation treaties between Denmark and other countries for a complete and accurate account of

their contents and deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning other parties.

       4.      Defendants deny submitting any fraudulent applications to SKAT and otherwise

deny the allegations in Paragraph 4, except deny knowledge or information sufficient to form a

belief about the truth or falsity of the allegations concerning other parties.

       5.      Defendants deny participating in any fraudulent scheme and otherwise deny the

allegations in Paragraph 5, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       6.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 6.

       7.      Defendants deny making any false claims and deny the allegations in the first

sentence of Paragraph 7, but otherwise deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations in Paragraph 7.

       8.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 8.

       9.      Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 9, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       10.     Defendants deny the allegations in Paragraph 10.




                                                      3
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page3 of
                                                                    4 of
                                                                       1516




       11.      Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 11, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       12.      Defendants deny any knowledge of or participation in a fraud and otherwise deny

knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

Paragraph 12.

       13.      Defendants deny the allegations in Paragraph 13.

       14.      Paragraph 14 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 14.

       15.      Paragraph 15 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 15.

       16.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 16.

       17.      Defendants deny any allegation that Bernina was not a bona fide pension plan

under United States law. Defendants otherwise admit the allegations in Paragraph 17.

       18.      Defendants admit the first sentence of Paragraph 18. Defendants deny knowledge

or participation in any fraud and deny submitting fraudulent refund claims to SKAT. The

remainder of Paragraph 18 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 18, except deny

knowledge or information sufficient to form a belief about the truth or falsity of the allegations

concerning other parties.

       19.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 19.




                                                  4
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page4 of
                                                                    5 of
                                                                       1516




       20.     Paragraph 20 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the Danish Withholding Tax Act for a complete

and accurate account of its contents.

       21.     Paragraph 21 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the double taxation treaties between Denmark

and other countries for a complete and accurate account of their contents.

       22.     Paragraph 22 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 22, except refer to

the Convention and Protocol between the United States and Denmark for the Avoidance of

Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income for a

complete and accurate account of its contents.

       23.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 23.

       24.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 24.

       25.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 25.

       26.     Defendants deny that they submitted any fraudulent claims and deny the

allegations in Paragraph 26, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       27.     Defendants admit that Bernina received payments with respect to its refund

claims from Acupay. Defendants deny knowledge or information sufficient to form a belief

about the truth or falsity of all other allegations of Paragraph 27.




                                                  5
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page5 of
                                                                    6 of
                                                                       1516




       28.     Defendants deny knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 28, except refer to the documents referenced in

Paragraph 28 for a complete and accurate account of their contents.

       29.     Defendants deny making any false statements and deny the allegations in

Paragraph 29, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       30.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 30 except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       31.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 31.

       32.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 32.

       33.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 33.

       34.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 34, except admit that Bernina made withholding

tax refund claims through Acupay.

       35.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 35, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.




                                                  6
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page6 of
                                                                    7 of
                                                                       1516




       36.      Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 36, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       37.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 37, except admit that Bernina made withholding

tax refund claims through Acupay.

       38.      Defendants deny the allegations in Paragraph 38.

       39.      Defendants deny the allegations in Paragraph 39.

       40.      Defendants deny submitting any false claims or any knowledge of or participation

in any fraud, and deny the allegations in Paragraph 40, except deny knowledge or information

sufficient to form a belief about the truth or falsity of the allegations concerning other parties.

       41.      Defendants deny submitting any false claims or any knowledge of or participation

in any fraud, and deny the allegations in Paragraph 41, except deny knowledge or information

sufficient to form a belief about the truth or falsity of the allegations concerning other parties.

       42.      Defendants deny the allegations in Paragraph 42.

       43.      Defendants deny the allegations in Paragraph 43.

       44.      Defendants deny the allegations in Paragraph 44.

       45.      Defendants deny submitting any false refund claims and deny the allegations in

Paragraph 45.

       46.      Defendants deny the allegations in Paragraph 46.

       47.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 47.




                                                  7
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page7 of
                                                                    8 of
                                                                       1516




        48.      Defendants deny the allegations in Paragraph 48, except refer to the power of

attorney form referenced in Paragraph 48 for a complete and accurate account of its contents.

        49.      Defendants deny the allegations in Paragraph 49, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        50.      Defendants deny submitting any fraudulent refund claims and deny the allegations

in Paragraph 50, except admit that van Merkensteijn served as a director of a financial services

firm based at 40 West 57th Street, New York, NY, and deny knowledge or information sufficient

to form a belief about the truth or falsity of the allegations concerning other parties.

        51.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 51.

        52.      Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 52, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

        53.      Defendants deny the allegations in Paragraph 53, except refer to the power of

attorney form referenced in Paragraphs 47-48 for a complete and accurate accounts of its

contents and deny knowledge or information sufficient to form a belief about the truth or falsity

of the allegations concerning other parties.

        54.      Defendants deny the allegations in Paragraph 54, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        55.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 55.




                                                  8
       Case
        Case1:18-md-02865-LAK
              1:19-cv-01865-LAK Document
                                 Document535-3
                                          63 Filed
                                               Filed
                                                   06/29/20
                                                     02/15/21Page
                                                              Page8 of
                                                                    9 of
                                                                       1516




       56.     Defendants deny participating in any fraud and deny the allegations in Paragraph

56, except deny knowledge or information sufficient to form a belief about the truth or falsity of

the allegations concerning other parties.

       57.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 57.

       58.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 58, except refer to the dividend credit advice

referenced in Paragraph 58 for a complete and accurate account of its contents.

       59.     Defendants deny the allegations in Paragraph 59.

                                             COUNT I

       60.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 59, above, as if fully set forth herein.

       61.     Paragraph 61 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 61.

       62.     Paragraph 62 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 62.

       63.     Paragraph 63 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 63.

       64.     Paragraph 64 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 64.

                                             COUNT II

       65.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 64, above, as if fully set forth herein.




                                                  9
      Case
        Case
           1:18-md-02865-LAK
              1:19-cv-01865-LAKDocument
                                Document535-3
                                         63 Filed
                                              Filed06/29/20
                                                    02/15/21 Page
                                                              Page9 10
                                                                    of 15
                                                                       of 16




       66.     Paragraph 66 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 66.

       67.     Paragraph 67 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 67.

       68.     Paragraph 68 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 68.

       69.     Paragraph 69 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 69.

       70.     Paragraph 70 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 70.

       71.     Paragraph 71 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 71.

                                           COUNT III

       72.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 71, above, as if fully set forth herein.

       73.     Paragraph 73 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 73.

       74.     Paragraph 74 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 74.

       75.     Paragraph 75 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 75.

       76.     Paragraph 76 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 76.




                                                10
      Case
       Case1:18-md-02865-LAK
             1:19-cv-01865-LAK Document
                                Document535-3
                                         63 Filed
                                              Filed
                                                  06/29/20
                                                    02/15/21Page
                                                             Page1011
                                                                    of of
                                                                       1516




       77.     Paragraph 77 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 77.

                                           COUNT IV

       78.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 77, above, as if fully set forth herein.

       79.     Paragraph 79 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 79.

       80.     Paragraph 80 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 80.

       81.     Paragraph 81 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 81.

       82.     Paragraph 82 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 82.

                                            COUNT V

       83.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 82, above, as if fully set forth herein.

       84.     Paragraph 84 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 84.

       85.     Paragraph 85 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 85.

                                           COUNT VI

       86.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 85, above, as if fully set forth herein.




                                                11
      Case
       Case1:18-md-02865-LAK
             1:19-cv-01865-LAK Document
                                Document535-3
                                         63 Filed
                                              Filed
                                                  06/29/20
                                                    02/15/21Page
                                                             Page1112
                                                                    of of
                                                                       1516




        87.     Paragraph 87 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 87.

        88.     Paragraph 88 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 88.

        89.     Paragraph 89 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 89.

        90.     Paragraph 90 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 90.

                                      REQUEST FOR RELIEF

        Defendants state that no response is required to Plaintiff’s request for relief in the

paragraph following Paragraph 90. To the extent a response is required, Defendants deny that

Plaintiff is entitled to the relief sought in the Complaint, or any relief at all.

                                           JURY DEMAND

        Defendants demand a trial by jury on all issues so triable.

                           AFFIRMATIVE AND OTHER DEFENSES

        Without assuming any burden of proof, persuasion or production not otherwise legally

assigned to Defendants as to any element of any claim asserted in the Complaint, Defendants

assert the following affirmative and other defenses:

                                          FIRST DEFENSE

        The complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE
        SKAT’s claims are barred by the doctrine of the Revenue Rule, which prohibits one

sovereign from using courts of another sovereign to enforce its revenue laws.




                                                   12
      Case
       Case1:18-md-02865-LAK
             1:19-cv-01865-LAK Document
                                Document535-3
                                         63 Filed
                                              Filed
                                                  06/29/20
                                                    02/15/21Page
                                                             Page1213
                                                                    of of
                                                                       1516




                                       THIRD DEFENSE
        Defendants acted at all times reasonably and with due care; reasonably relied upon the

actions and statements of others; and did not directly or indirectly cause, induce, aid, or abet any

acts constituting the claims asserted by SKAT.

                                      FOURTH DEFENSE
        Defendants did not engage in any unlawful conduct, and Defendants are not liable for any

unlawful acts that may have been committed by others.

                                       FIFTH DEFENSE
        SKAT has failed to mitigate, minimize, or avoid any alleged damages.

                                       SIXTH DEFENSE
        SKAT is barred from relief by the doctrines of unclean hands, estoppel, laches, release,

unjust enrichment, and/or waiver due to SKAT’s own acts and/or omissions with reference to the

subject matter of the Complaint.

                                      SEVENTH DEFENSE
        The alleged damages sought by SKAT are barred, in whole or in part, by the applicable

statute(s) of limitations.

                                      EIGHTH DEFENSE
        The proximate cause of SKAT’s injuries, if any, is the conduct of SKAT or others and not

any act or omission by Defendants.

                                       NINTH DEFENSE
        The claims alleged in the Complaint are barred in whole or in part for failure to join

indispensable or necessary parties.




                                                 13
      Case
       Case1:18-md-02865-LAK
             1:19-cv-01865-LAK Document
                                Document535-3
                                         63 Filed
                                              Filed
                                                  06/29/20
                                                    02/15/21Page
                                                             Page1314
                                                                    of of
                                                                       1516




                                      TENTH DEFENSE
       The recovery by SKAT, if any, should be barred because the subject matter of this lawsuit

is the subject of another pending legal proceeding.

                                    ELEVENTH DEFENSE
       SKAT’s action is barred because of SKAT’s failure to exhaust administrative and other

legal remedies available to it.

                                    TWELFTH DEFENSE
       Defendants hereby adopt and incorporate by reference any and all other legally valid

defenses to be asserted by any other defendant in this action to the extent they are applicable to

Defendants.

                                  THIRTEENTH DEFENSE
       The claims alleged in the Complaint are barred in whole or in part by res judicata.

                                  FOURTEENTH DEFENSE
       The Complaint fails to plead fraud with the adequate degree of specificity and particularity.

                                   FIFTEENTH DEFENSE
       If SKAT suffered any loss, damage, or injury, such loss, damage, or injury was caused in

whole or in part by, and arose out of, SKAT’s culpable conduct, including but not limited to,

contributory negligence and assumption of the risk.

                                   SIXTEENTH DEFENSE
       If SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury was

caused in whole or in part by the negligence, assumption of risk, and/or fault of other culpable

parties and/or third parties to this action, other than Defendants, for whose acts or omissions or

breaches of legal duty Defendants are not liable.

                                  SEVENTEENTH DEFENSE
       The claims alleged in the complaint are barred in whole or in part by collateral estoppel.




                                                14
      Case
       Case1:18-md-02865-LAK
             1:19-cv-01865-LAK Document
                                Document535-3
                                         63 Filed
                                              Filed
                                                  06/29/20
                                                    02/15/21Page
                                                             Page1415
                                                                    of of
                                                                       1516




                                   EIGHTEENTH DEFENSE
       SKAT’s recovery, if any, should be reduced by application of New York’s General

Obligations Law § 15-108.

                                   NINETEENTH DEFENSE
       This Court lacks subject matter jurisdiction to hear this action.

                                    TWENTIETH DEFENSE
       Defendants were entitled to any money received from SKAT.

                                  TWENTY-FIRST DEFENSE

       Plaintiff lacks standing to bring this action.

                                TWENTY-SECOND DEFENSE

       Defendant complied with all applicable rules and regulations, including all applicable U.S.

and Danish securities laws and all applicable SKAT policies and procedures, that were in effect

when submitting reclaims for refunds of dividend-withholding tax.

                                 TWENTY-THIRD DEFENSE

       Defendants hereby reserve and assert all affirmative and other defenses available under

any applicable federal or state law. Defendants presently have insufficient knowledge or

information upon which to form a basis as to whether they may have additional, as yet unstated,

affirmative or other defenses available. Defendants have not knowingly or intentionally waived

any applicable affirmative defenses and reserve the right to assert additional defenses,

counterclaims, cross-claims, and third-party claims at any subsequent stage of this action in the

event that discovery indicates that such additional defenses or claims would be appropriate.




                                                 15
      Case
       Case1:18-md-02865-LAK
             1:19-cv-01865-LAK Document
                                Document535-3
                                         63 Filed
                                              Filed
                                                  06/29/20
                                                    02/15/21Page
                                                             Page1516
                                                                    of of
                                                                       1516




       WHEREFORE, having fully answered all of the allegations of the Complaint to which any

answer is required, and for the reasons set forth above, Bernina and van Merkensteijn pray for

relief and judgment:

A.     Dismissing the Complaint with prejudice;
B.     Denying Plaintiff the relief sought in the Complaint;
C.     Ordering that Plaintiff take nothing and that judgment be entered against Plaintiff;
D.     Awarding Bernina and van Merkensteijn costs and expenses incurred as a result of
       having to defend this action; and
E.     Granting Bernina and van Merkensteijn such other relief as the Court may deem just and
       proper.



       Dated: New York, New York

              June 29, 2020

                                                               Respectfully submitted,

                                                               KOSTELANETZ & FINK, LLP


                                                       By: /s/ Sharon L. McCarthy
                                                           SHARON L. MCCARTHY
                                                           CAROLINE CIRAOLO
                                                           NICHOLAS S. BAHNSEN
                                                           7 World Trade Center, 34th Floor
                                                           New York, New York 10007
                                                           Tel: (212) 808-8100
                                                           Fax: (212) 808-8108
                                                           cciraolo@kflaw.com
                                                           smccarthy@kflaw.com
                                                           nbahnsen@kflaw.com

                                                               Attorneys for Defendants Bernina
                                                               Pension Plan and John van
                                                               Merkensteijn




                                               16
